Citation Nr: 0113590	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-19 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for laceration of the 
scalp, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for bronchitis, 
currently rated as 30 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions issued in July 1999 
and August 2000 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.  The veteran 
entered a claim for increased rating for bronchitis in 
November 1998.  A July 1999 rating decision denied a rating 
in excess of 30 percent for the veteran's service-connected 
bronchitis; the veteran entered notice of disagreement with 
this decision in an undated statement which appears to have 
been received in the claims file at some time from December 
1999 to February 2000, within a year of the July 1999 rating 
decision; the RO issued a statement of the case in August 
2000; and the veteran entered a substantive appeal in 
September 2000.  

In September 1999, through his attorney, the veteran entered 
a claim for increased rating for laceration of the scalp 
(then rated as noncompensably disabling) and a TDIU.  An 
August 2000 rating decision denied these claims; the veteran 
entered notice of disagreement in August 2000; the RO issued 
a statement of the case in August 2000; and the veteran 
entered a substantive appeal in September 2000.  In a 
subsequent rating decision during the appeal in September 
2000, the RO granted a 10 percent rating for laceration of 
the scalp under Diagnostic Code 7804, effective from the date 
of claim for increased rating in September 1999. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal on the issue of 
entitlement to an increased rating for laceration of the 
scalp has been obtained by the RO.

2.  The veteran's laceration of the scalp is manifested by a 
superficial tender laceration scar, which is not visible, and 
is not productive of any significant limitation of function. 

3.  A 10 percent disability rating is the maximum schedular 
rating provided for a tender and painful scar under 
Diagnostic Code 7804. 


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 10 
percent for a laceration scar of the scalp have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321(b)(1), 4.1- 4.14, 4.118, 
Diagnostic Codes 7804, 7805 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
examination when such examination may substantiate 
entitlement to the benefits sought, as well as notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  The Board finds that, in this 
veteran's case, with regard to the claim for increased rating 
for laceration of the scalp, the requirements of the Veterans 
Claims Assistance Act of 2000 have been met.  In this regard, 
the Board notes that the veteran has been afforded a VA 
medical examination in December 1999 and VA outpatient 
medical treatment records have been obtained.  The Board 
finds that the RO has obtained, or made reasonable efforts to 
obtain, all treatment records which might be relevant to the 
veteran's claim, and the veteran has not identified any 
additional treatment records which have not been obtained.  
Accordingly, with regard to this issue, no further assistance 
to the veteran in acquiring medical evidence is required by 
the new statute.  

The Board also finds that the duty to notify the appellant of 
evidence and information needed to substantiate and complete 
his claim has been met.  In the statement of the case and 
supplemental statement of the case, the veteran was advised 
of the pertinent law and regulations and reasons for denial 
of his claim.  Thus, he was advised of evidence which would 
result in an allowance of his increased rating claim.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two ratings 
are potentially applicable, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The record shows that the veteran was awarded disability 
compensation for a laceration of the scalp which occurred 
when a window fell on the top of his head during service, and 
which required sutures.  He was originally rated under 
Diagnostic Code 7800 (disfiguring scars of the face and 
neck), with a noncompensable (zero percent) rating effective 
from October 1986.  He is now rated under Diagnostic Code 
7804 (superficial, tender, and painful scars), and, during 
the current appeal, has been granted a 10 percent rating for 
the laceration of the scalp, effective from September 1999.  

The veteran contends generally that his laceration of the 
scalp has increased in severity.  He complains of tenderness 
at the site of the laceration. 

The more recent medical evidence of record reflects that, at 
a VA compensation examination in December 1999, the veteran 
stated that, if he pressed on just one small spot of the 
scalp wound, there was considerable tenderness.  The examiner 
noted that the veteran had an exuberant growth of hair so the 
examiner could not see the spot, though he could feel a 
minimal indentation which the veteran described as being 
sore.  No abnormalities of the skin were noted upon 
examination, so that the diagnoses did not even include a 
laceration scar of the scalp.  

Diagnostic Code 7804 provides that, for superficial scars 
that are tender and painful on objective demonstration, a 10 
percent rating is warranted.  38 C.F.R. § 4.118.  

After a review of the evidence, the Board finds that a rating 
in excess of 10 percent for the veteran's service-connected 
laceration scar of the scalp is not warranted.  The 
symptomatology of tenderness at the site of the superficial 
laceration scar of the head is encompassed by a 10 percent 
rating under Diagnostic Code 7804, which specifically 
contemplates tender and painful superficial scars on 
objective demonstration.  VA examination in December 1999 
revealed tenderness, or soreness, with only a "minimal 
indentation," and there is otherwise no evidence that the 
laceration scar of the scalp is other than superficial.  
Because a 10 percent disability rating is the maximum 
schedular rating provided for a tender or painful scar of the 
scalp under Diagnostic Code 7804, a higher schedular rating 
is not possible under Diagnostic Code 7804.  38 C.F.R. 
§ 4.118. 

The Board has also considered whether a rating under any 
other diagnostic code is appropriate and would result in a 
rating in excess of the currently assigned 10 percent rating.  
The Board notes that the veteran was originally rated under 
Diagnostic Code 7800, which provides for rating disfiguring 
scars of the head, face, or neck.  The noncompensable rating 
assigned represented no more than slightly disfiguring scar 
of the head.  The record does not reflect that the veteran's 
laceration scar of the scalp is even moderately disfiguring, 
because the laceration scar is to an area of the scalp which 
is covered by hair, is not visible, and even the indentation 
is not visibly disfiguring.  For the same reasons, the Board 
finds that the laceration scar to the scalp is not severe and 
does not produce a marked or unsightly deformity.  Therefore, 
a rating under Diagnostic Code 7800 is not warranted, and, 
even assuming a rating were warranted, a rating in excess of 
10 percent would not be warranted under Diagnostic Code 7800.  
38 C.F.R. § 4.118 (2000). 
 
A schedular rating in excess of 10 percent is not possible 
under Diagnostic Code 7803 because the maximum rating 
provided is 10 percent for superficial scars which are poorly 
nourished with repeated ulceration.  Further, the evidence 
does not even demonstrate that the veteran's laceration scar 
of the scalp is either poorly nourished or productive of 
repeated ulceration.  38 C.F.R. § 4.118 (2000). 

While Diagnostic Code 7805 is potentially applicable in that 
it provides that other scars will be rated on limitation of 
function of the part affected, the veteran's laceration scar 
of the scalp is not productive of any significant limitation 
of function.  It is on the top of the head, which does not 
involve motion.  Additionally, the veteran does not even 
contend, and the medical evidence does not demonstrate, any 
significant limitation of function due to the laceration 
scar.  38 C.F.R. § 4.118 (2000).  For example, the VA 
outpatient treatment records reflect the veteran's multiple 
complaints and treatment for various disorders, including 
skin disorders and pain to an unrelated area of the head, but 
reflect no complaints of, or treatment for, symptomatology at 
the site of the laceration scar of the scalp. 

An extra-schedular evaluation may be assigned to the 
exceptional case where the schedular evaluation is found to 
be inadequate.  The governing norm is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular standards.  
38 C.F.R. § 3.321(b)(1).  In the present case, the Board 
finds no basis for consideration of an extra-schedular 
evaluation.  The veteran has described no interference with 
employment due to the laceration scar of the scalp, nor has 
he reported frequent periods of hospitalization therefor.  
The evidence does not demonstrate that this is an exceptional 
case or that the current schedular evaluation is inadequate.

For these reasons, the Board must find the preponderance of 
the evidence is against a rating in excess of 10 percent for 
the veteran's service-connected laceration scar of the scalp.  
38 U.S.C.A. §§ 1155, 5107; Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1- 4.14, 4.118, Diagnostic Code 7804. 


ORDER

A rating in excess of 10 percent for laceration scar of the 
scalp is denied. 


REMAND

I. Increased Rating for Bronchitis

Service connection is in effect for bronchitis, for which the 
RO has assigned a 30 percent rating under Diagnostic Code 
6600, effective from September 1991.  

The rating criteria for bronchitis contained in Diagnostic 
Code 6600 provides that a 30 percent rating is warranted on 
showing of FEV-1 of 56- to 70-percent predicted; or FEV-1/FVC 
of 56 to 70 percent; or diffusion capacity of carbon monoxide 
(DLCO) single breath (SB) 56- to 65- percent predicted.  A 60 
percent rating is warranted for bronchitis manifested by FEV-
1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for 
bronchitis manifested by FEV-1 less than 40-percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  See 61 
Fed. Reg. 46,720-731 (September 5, 1996); 38 C.F.R. § 4.97 
(2000). 

The veteran contends that his service-connected bronchitis is 
more severely disabling than reflected by the 30 percent 
rating assigned.  The evidence of record includes a 
spirometry report, reflecting VA pulmonary function testing 
in January 2000.  However, not all of the rating criteria 
were indicated by the spirometry report to have been 
undertaken.  For example, a DLCO (SB) testing is not 
indicated.  A Remand is warranted for further testing in 
order to fully evaluate the veteran's bronchitis according to 
the rating criteria. 


II. TDIU

The Board finds that the veteran's appealed claim of 
entitlement to a TDIU is inextricably intertwined with the 
increased rating issue on appeal because there is a very real 
potential that the conclusion reached in the increased rating 
claim would have a meaningful impact upon the issue of TDIU.  
See Hoyer v. Derwinski, 1 Vet. App. 208, 210 (1991).  
Therefore, a Board decision on the issue of entitlement to a 
TDIU is deferred until the veteran's claim for an increased 
rating for bronchitis has been rated, and the RO has 
thereafter readjudicated the issue of entitlement to a TDIU.  
Additionally, in light of the 10 percent increased rating 
assigned during the appeal for the service-connected 
laceration scar of the scalp, a readjudication of the issue 
of TDIU is warranted. 

The case is REMANDED to the RO for the following actions:  

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his service-
connected disabilities, and that he 
furnish signed authorizations for release 
to VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  

2.  The RO should arrange for the veteran 
to undergo a VA respiratory examination 
to determine the current severity of his 
service-connected bronchitis.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination, and the examiner should 
indicate in writing that the claims file 
was reviewed.  The performance of 
pulmonary function testing is essential, 
and any other diagnostic studies deemed 
necessary by the examiner should also be 
accomplished.  Testing should include 
DLCO (SB) testing.  The examiner should 
affirmatively state whether or not the 
veteran meets any of the current 
schedular criteria provided for any 
rating in excess of 30 percent for 
bronchitis.  

3.  The RO should then review the VA 
examination report to ascertain whether 
the examination is in compliance with the 
Board's examination instructions, and 
whether that examination addresses all 
the schedular criteria provided for a 
rating in excess of 30 percent for 
bronchitis.  

4.  The RO should review the claims file 
and take any additional appropriate 
action to ensure compliance with the 
assistance to the claimant provisions of 
the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000). 

5.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, and in light of 
the additional evidence obtained, the RO 
should readjudicate the claims for an 
increased rating (in excess of 30 
percent) for bronchitis, and for a TDIU.  
The increased rating claim should be 
readjudicated using the rating criteria 
which became effective in October 1996.

6.  If any benefit sought on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case with 
regard to that benefit, including all 
applicable law and regulations, and the 
veteran and his representative should be 
provided an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of these claims.  The appellant 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999);  Quarles v. Derwinski,  3 
Vet. App. 129 (1992).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 



